         Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 1 of 8
                                                     rirsnc snr-ri:-·--·-
                                                      f DOCUt;,1[ST
                                                     t
                                                    t~ 1. . ~.~r~c~. rrt1~~1:~!~c_,~. T r. \l
UNITED STATES DISTRICT COURT                         i r,nl·...,              :i-~·
                                                     :t   .,,..,,it'-'' ../   ·11 •
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x                 If..DATE FILED:
                                                                 1                    --"•-·'f'-~



NICK FERNANDEZ,

                        Plaintiff,                18 Civ. 4540                            (HBP)

        -against-                                 OPINION
                                                  AND ORDER
MASTERYPRO GROUP,

                        Defendant.

-----------------------------------x

             PITMAN, United States Magistrate Judge:


            Plaintiff brings this action under the Fair Labor

Standards Act (the "FLSA"), 29 U.S.C.        §§   201 et al., and the                                      ew

York Labor Law (the "NYLL") seeking to recover unpaid overtim

premium pay and damages to compensate plaintiff for his alleg: dly

wrongful termination.       Specifically, plaintiff claims that hi.

employment was terminated in retaliation for his complaints a out

defendant's failure to pay overtime premium pay.                                 Finally,

plaintiff seeks statutory damages from defendant's alleged

failure to provide wage notices as required by the NYLL.                                            The1

parties have now reached a settlement, and the matter is befo' e

me on the parties' joint application for approval of the sett e-

ment.    All parties have consented to my exercising plenary

jurisdiction pursuant to 28 U.S.C. § 636(c).

             Plaintiff alleges that he was employed by defendant                                             as

an office manager from October 2017 through April 2018.                                             Plai -
        Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 2 of 8



tiff alleges that during his employment he worked approximat )y

45 hours per week for a period of 15.4 weeks and that he rec

no compensation at all for the hours worked beyond 40 hours

week.   Plaintiff calculates that he is owed $2,661.43

work.   He also claims that when he complained about not rece · ing     1

                                                                            ,




overtime pay, his employment was terminated.          Defendant deni :

any wrongdoing and claims that plaintiff was properly paid

throughout the period of his employment.         The parties

pated in the Court's annexed mediation program and agreed to

settle the matter for a total of $3,000.00, $2,000.00 of

will be paid to plaintiff and $1,000.00 of which will be                        to

plaintiff's counsel as a contingency fee.                 Court appro: al

of an FLSA settlement is appropriate

           "when [the settlement] [is] reached as a result of
           contested litigation to resolve bona fide disputes.:•
           Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 43573, 6,
           at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed!
           settlement reflects a reasonable compromise over co -
           tested issues, the court should approve the settle-
           ment."  Id. (citing L nn' s Food Stores Inc. v. Uni ed
           States, 679 F.2d 1350, 1353 n. 8 (11th Cir. 1982)).

Agudelo v. E & D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original

"Generally, there is a strong presumption in favor of finding a
                                                                            '


settlement fair,    [because] the Court is generally not in as god

a position as the parties to determine the reasonableness of                    n

FLSA settlement."     Lliguichuzhca v. Cinema 60, LLC, 948 F. Sup.

2d 362, 365 (S.D.N.Y. 2013)      (Gorenstein, M.J.)    (internal quot -

                                     2
      Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 3 of 8



tion marks omitted).     In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Fu              an,

United States District Judge, identified five factors that a;

relevant to an assessment of the fairness of an FLSA settlem · t:

                  In determining whether [a] proposed [FLSA]
            settlement is fair and reasonable, a court should
            consider the totality of circumstances, including ·t
            not limited to the following factors:   (1) the      .
            plaintiff's range of possible recovery; (2) the ext'. nt
            to which the settlement will enable the parties to I      1




            avoid anticipated burdens and expenses in establis , ng
            their claims and defenses; (3) the seriousness oft e
            litigation risks faced by the parties; (4) whether: he
            settlement agreement is the product of arm's length]
            bargaining between experienced counsel; and (5) the
            possibility of fraud or collusion.

(internal quotation marks omitted).      With the exception of a          ew

non-monetary provisions discussed below, the settlement here

satisfies these criteria.

            First, plaintiff's net settlement -- $2,000.00 afte

deducting counsel's one-third contingency fee -- represents

approximately 75% of his allegedly unpaid overtime pay.          This,

percentage is clearly reasonable, given the uncertainties inh r-

ent in any litigation.    See Chowdhury v. Brioni America, Inc.            16

Civ. 344 (HBP), 2017 WL 5953171 at *2 (S.D.N.Y. Nov. 29, 2017

(Pitman, M.J.)   (net settlement of 40% of FLSA plaintiffs' max mum

recovery is reasonable); Redwood v. Cassway Contracting Corp.              16

Civ. 3502   (HBP), 2017 WL 4764486 at *2    (S.D.N.Y. Oct. 8, 2017

(Pitman, M.J.)   (net settlement of 29.1% of FLSA plaintiffs'

maximum recovery is reasonable); Felix v. Breakroom Burgers           &


                                   3
         Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 4 of 8



Tacos, 15 Civ. 3531 (PAE), 2016 WL 3791149 at *2           (S.D.N.Y. M .r.

8, 2016)    (Engelmayer, D.J.)    (net settlement of 25% of FLSA

plaintiff's maximum recovery is reasonable).

            Second, the settlement will entirely avoid the exp               se

and aggravation of litigation.        The principal factual issue

this matter -- whether plaintiff worked any hours in excess

forty hours per week and, if so, how many -- would have led

protracted and costly litigation, likely involving multiple

depositions and document discovery to explore the hours                      iff

actually worked.      The settlement avoids this burden.

            Third, the settlement will enable plaintiff to

the risk of litigation.       Given the parties' factual dispute

concerning the hours plaintiff worked, it is uncertain

or how much, plaintiff would recover at trial.

            Fourth, because the settlement was reached in a med a-

tion before one of the Court's volunteer mediators, I am conf'-

dent that the settlement is the product of arm's-length barga n-
                                                                         '


ing between experienced counsel.

            Fifth, there are no factors here that suggest the

existence of fraud.      The facts that the proposed settlement i             a

substantial fraction of plaintiff's claimed unpaid wages and                 hat

the settlement was reached in mediation negate an inference o

fraud.




                                      4
         Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 5 of 8



            There are, however, several troublesome non-moneta

provisions of the settlement agreement.          First, the settleme

contains a paragraph entitled "Mutual Non-Cooperation" which

provides as follows:

                 To the extent permitted by law, each Party ag,               es
            that they will not knowingly encourage, counsel or'
            assist any attorneys (or their clients) in the pur                it
            of any disputes, differences, grievances, claims,
            charges, or complaints by any such private third-p i              -
            ties against the other Parties, and each of them,
            and/or any of their Released Parties, unless requi                d
            to do so pursuant to a subpoena or other court ord~

Such clauses are impermissible because they are contrary

FLSA's remedial purposes.       Fu v. Mee May Corp., 15 Civ. 4549

(HBP), 2017 WL 2172910 at *2 (S.D.N.Y. Mar. 31, 2017); Za ata v.

Bedoya, No. 14-CV-4114 (SIL), 2016 WL 4991594 at *2           (E.D.N.Y.

Sept. 13, 2016); Lopez v. Ploy Dee, Inc., 15 Civ. 647 (AJN),                  016

WL 1626631 at *3 (S.D.N.Y. Apr. 21, 2016)         (Nathan, D.J.); Alv rez

v. Michael Anthony George Constr. Corp., 11 CV 1012           (DRH) (AKT,

2015 WL 3646663 at *l (E.D.N.Y. June 10, 2015); Lo ez v. Ni h s

of Cabiria, LLC, 96 F. Supp. 3d 170, 178 (S.D.N.Y. 2015)            (Kap an,
                                                                          1




D.J.).

            Second, the settlement agreement contains a broad                 n-

disparagement clause.       Such a clause is also prohibited to th:

extent that it does not contain a carve-out for truthful stat' -

ments by the parties concerning either's experiences during

plaintiff's     employment or during the litigation.         g.g., Zack r

v. Rondinone Studio LLC, 19 Civ. 1191 (RA), 2019 WL 3006405 a                     *2

                                      5
        Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 6 of 8



(S.D.N.Y. July 10, 2019)      (Abrams, D.J.); Velandia v. Serendi

3, Inc., 16 Civ. 1799 (AJN), 2018 WL 34187776 at *3-*4            (S.D.

July 12, 2018)    (Nathan, D.J.); Galindo v. East County Louth,

Inc., 16 Civ. 9149 (KPF), 2017 WL 5195237 at *5 (S.D.N.Y. No

2017)   (Failla, D.J.).

           Finally, the settlement also contains a provision

prohibiting plaintiff from ever seeking employment with defe               ant

or any of the released parties in the future.           This provision is

also impermissible.       Olano v. Designs by RJR, Ltd.,                   03

(WHP), 2017 WL 4460771 at *3          (S.D.N.Y. Oct. 6, 2017)   (Pauley,

D.J.)   (describing a re-employment prohibition as being one of: the

"'greatest hits'" of the provisions that are unacceptable und r

Cheeks); accord Payano v. 1652 Popham Assocs., LLC, 17 Civ. 9' 83

(HBP), 2019 WL 464231 at *3       (S.D.N.Y. Feb. 6, 2019); Fu v. Me

May Corp., supra, 2017 WL 2172910 at *2; Baikin v. Leader She t

Metal, Inc .. , 16 Civ. 8194     (ER), 2017 WL 1025991 at* 1 (S.D . . Y.

Mar. 13, 201 7)   (Ramos, D. J. ) .

           Because, the settlement agreement contains a

severability clause, the non-cooperation and no-re-employmenti

provisions are stricken.       The non-disparagement provision is

amended to permit truthful statements by plaintiff or defenda, t




                                        6
            Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 7 of 8



about either the litigation or the parties' experiences

the term of plaintiff's employment. 1

               Finally, the settlement provides that one-third of

settlement figure -- $1,000.00                     will be paid to plaintiff'

counsel as a contingency fee.                 I find this fee to be reasona

contingency fees of one-third in FLSA cases are routinely ap-:

proved in this Circuit.             See Santos v. EL Tee ac Butcher Sh

Inc., 15 Civ. 814         (RA), 2015 WL 9077172 at *3            (S.D.N.Y. Dec.

2015)       (Abrams, D.J.)    (" [C]ourts in this District have decline                   to

award more than one third of the net settlement amount as att

ney's fees except in extraordinary circumstances."),

v. Lin Kumo Japanese Rest. Inc., 13 Civ. 6667 (PAE), 2015 WL

5122530 at *4 (S.D.N.Y. Aug. 31, 2015)                  (Engelmayer, D.J.) andi

Thornhill v. CVS Pharm., Inc., 13 Civ. 507 (JMF), 2014 WL 110 135

at * 3 ( S . D . N . Y . Mar . 2 O, 2 O14 )   (Furman, D . J . ) ; Range 1 v. 6 3 9

Grand St. Meat       &   Produce Corp., No. 13 CV 3234            (LB), 2013 WL

5308277 at *l (E.D.N.Y. Sept. 19, 2013)                  (approving attorneys'        1




fees of one-third of FLSA settlement amount, plus costs, purs ant

to plaintiff's retainer agreement, and noting that such a fee

arrangement "is routinely approved by courts in this Circuit"



        1
      I note that the settlement agreement is entitled
"Settlement and General Release Agreement" and that each page
bears a header that also reads "Settlement and General Releas "
The settlement agreement itself, however, does not contain a
general release.   Thus, I conclude that the title and header :re
of no effect.                                                 ·

                                               7
         Case 1:18-cv-04540-HBP Document 33 Filed 09/16/19 Page 8 of 8



I also note that this figure is less than one-eighth of coun'el's

lodestar figure.

            Accordingly, for all the foregoing reasons, I appr           e

the settlement in this matter with the amendments noted on p             es

6-7, above.     In light of the settlement, the action is dismi          ed

with prejudice and without costs.         The Clerk of the Court is

respectfully requested to mark this matter closed.

Dated:    New York, New York
          September 16, 2019

                                          SO ORDERED



                                          H
                                                          Magistrate J dge

Copies transmitted to:

All Counsel




                                      8
